DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Streeter on 1/03/2022.
The application has been amended as follows:
Please cancel claim 9.

Response to Amendment
The Amendment filed 11/19/2021 has been entered.  Claim 9 has been canceled.  Applicant’s amendment and corresponding arguments, see Pages 06-09, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn.  Further, Applicant’s amendment to the Specification, Claims and Drawings have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed 9/01/2021.
Drawings
The drawings were received on 11/19/2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 1- allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…a machine screw actuator situated to slide the slide to separate the first roller and the second roller… 
a pivot supporting the second roller; a toggle situated to rotate the pivot, the toggle including a joint; a moderate-pressure lifting device operatively connected to the joint; and a stop situated to stop the joint when the joint attains an exterior angle of 180 to 190 degrees.”
meaning the roll stack is structured such that as the pivot of the second roller exerts a force onto the toggle, a joint on the toggle is prevented from further actuation upon reaching a predetermined angle.
The closest prior art of record, Gross (US 5,542,836), discloses a roll stack comprising: 6a first and second roller (5, 6) and 8a slide supporting the first roller (slide rails 12).  9A A machine screw actuator is situated to move the slide to separate the first roller and 10the second roller therein forming a separation of a desired thickness (spiral spring 23 within bearing block 23; col. 5, lines 19-31) and 11a pivot supporting the second roller (hinge joint 15).  However, Gross does not disclose a toggle including a joint situated to rotate the pivot of the second roller.
top center of toggle) and a lifting device is operatively connected to the joint (pneumatic cylinder 140).  Additionally, a fixed stop (block to right of right) is provided which limits movement of the joint as the joint reaches a set angle with respect to the stop.  However, neither Gross nor Numrich teaches or suggests the configuration above; specifically, a toggle including a joint situated to rotate the pivot of the second roller and a stop situated to stop the joint when the joint attains an exterior angle of 180 to 190 degrees, wherein a lifting device is operatively connected to the joint.
Applicant argues, see Pages 08-09, neither Gross nor Numrich, alone or in combination, teach all the limitations of the amended claim.  Specifically, Applicant contends the disclosure of Numrich does not disclose nor suggest the stop prevents movement of the joint at upon the joint reaching an exterior angle of 180 to 190 degrees relying on (col. 6, line 13), wherein Numrich states the apparatus is unsuited for high precision forces and further points to Figures 1-2 wherein the joint angle is shown with an angle less than 180 degrees; Examiner agrees.  As shown in Figures 1-2, the toggle (cylinder 140 in combination with toggle 130) prevents movement of the roller prior to the toggle reaching or exceeding 180 degrees.  While it could be conceivable to configure the mechanism disclosed by Numrich to prevent movement of the joint (and therein the second roller) upon reaching the angle within the claimed range, the prior art neither nor suggests or provides a motivation to do so.  As disclosed in the current application, the toggle rests against an immovable stop upon reaching the claimed angle range; 
Claims 2-8 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/03/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715